NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

BARON SERVICES, INC.,
Plaintiff-Appellant,

V.

MEDIA WEATHER INNOVATIONS LLC,
Defendant-Appellee.

2012-1285

Appeal from the United States District Court for the
Northern District of Alabama in case no. 11-CV-1606,
Judge Inge P. Johnson.

ON MOTION

ORDER

The parties jointly move to consolidate this appeal
with a related appeal which has been filed but not yet
docketed. The parties also jointly move to stay briefing in
the current appeal until the court has ruled on the motion
to consolidate.

The undocketed appeal is an appeal from the order
awarding attorney fees in the action underlying the
current appeal.

BARON SERVICES V. MEDIA WEATHER 2

Upon consideration thereof`,
IT lS ORDERED THATZ

(1) The motion to consolidate is granted. When the
appeal of the attorney fees order is docketed, it shall be
consolidated with appeal no. 2012-1285.

(2) The motion to stay the briefing schedule in appeal
no. 2012-1285 is granted. Because the cases are being
consolidated and the appellant's opening brief does not
address the issues in the undocketed appeal, a replace-
ment opening brief must be filed by the appellant that
addresses all issues. That replacement opening brief is
due within 30 days from the date of this court's docketing
of the appeal concerning attorney fees.

FoR THE CoURT
 0 6  fs/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Jeffrey T. Kelly, Esq.
Perry L. Glantz, Esq.

325

U.S. GUUFTW)|F§PFEALS FUB

niel=eoaznic\ncun
JUN U 6 2012
JANHURBA|.¥
C|.ERK